ACCEPTED
                                                                                                              05-17-00161-CV
                                                                                                    FIFTH COURT OF APPEALS
                                                                                                              DALLAS, TEXAS


                                                  IM
                                                                                                           1/31/2018 10:22 AM
                                                                                                                   LISA MATZ
                                                                                                                       CLERK



                          lRELAN McDANIEL
                                                   PLLC                                       FILED IN
                                                                                      5th COURT OF APPEALS
                                                                                          DALLAS,
                                                                                      Jeremy T. BrownTEXAS
                                                                                     01/31/2018   10:22:39 AM
                                                                                      Senior Counsel
                                                                                      214.237.2996
                                                                                             LISA (Direct)
                                                                                                   MATZ
                                                                                                Clerk
                                                                                      jbrown@IMTexasLaw.com


                                             January 31, 2018


Via Electronic Filing
Honorable Elizabeth Lang-Miers
Honorable Robert M. Fillmore
Honorable Craig Stoddart
FIFTH COURT OF APPEALS
George L. Allen, Sr. Courts Bldg.
600 Commerce Street, Suite 200
Dallas, TX 75202

       Re:    Court of Appeals Number: 05-17-00161-CV
              Trial Court Case Number: DC-15-06391
              Style: Sky Group, LLC, Willie James Haynes, II, and Brita Michelle Haynes v. Vega
              Street 1, LLC, Vega Street 2, LLC, and Vega Street 3, LLC (the "Appeal")

Dear Justices Lang-Miers, Fillmore, and Stoddart:

        By letter dated January 18, 2018, the Honorable Court requested Appellants Sky Group,
LLC, Willie James Haynes, II, and Brita Michelle Haynes to prepare a letter briefing this Court's
jurisdiction over the Appeal. After review of authorities in connection with a review of the trial
court's order for summary judgment, it appears this Court lacks jurisdiction over this Appeal.

         Under the standard established by the Texas Supreme Court, "when there has not been a
conventional trial on the merits, an order or judgment is not final for purposes of appeal unless
it actually disposes of every pending claim and party or unless it clearly and unequivocally states
that it finally disposes of all claims and all parties." Lehmann v. Har-Con Corp., 39 S.W.3d 191,
205 (Tex. 2001) (emphasis added). "[I]f the records reveals the existence of parties or claims not
mentioned in the order, the order is not final." Id. at 206. There is no presumption of finality
following a summary judgment. In re Burlington Coat Factory Warehouse of McAllen, Inc. , 167
S.W.3d 827, 829 (Tex. 2005). Language indicating a party is entitled to enforcement of the
judgment does not necessarily indicate finality, if the judgment does not actually dispose of all
claims in the matter. See id. at 830 (noting that, among other things, although the judgment had
language for enforcement, it did not actually dispose of a party's claim for punitive damages
and the judgment was not final).




                               p ;; I 11 ;;:, 1-?'J9h   I   F ? I Letter Brief on Jurisdiction
January 31, 2018
Page 2

        As this Court has observed, the summary judgment in this matter did not actually
dispose of Appellees' claim for fraud. The concluding paragraph of the summary judgment
contains an ambiguous sentence providing "[a]ll other relief requested, but other specifically
granted [sic] by this Final Summary Judgment, is hereby DENIED." (CR 124). In light of the
judgment's failure to dispose of the fraud claim, the preceding sentence could mean the trial
merely denied summary judgment on the fraud claim, believing fact issues remained on such
claim, and did not outright dismiss such claim. Appellants, to protect their potential appellate
rights, were forced to brief the issue based on the ambiguity. Because judgments must be read
in light of the importance of preserving a party's right to properly appeal the claims against it,
the proper course is for this Court to construe the summary judgment as merely denying the
claim for fraud, leaving facts open to be decided on the fraud claim at the trial court level. See
Burlington, 167 S.W.3d at 830. Ambiguity in summary judgments rendered before trial must be
construed against finality. See Macarangal v Andrews, 838 S.W.2d 632, 635 n. 3 (Tex. App.-
Dallas 1992, orig. proceeding) (noting that the Dallas Court of Appeals, in cases involving
summary judgments, declines to construe ambiguous orders as final).

        Appellants therefore request that this Court dismiss the Appeal, and remand this matter
to the trial court for consideration as to whether the fraud claim was dismissed or denied.




JB/jhm